EXHIBIT 13 TrustCo Bank Corp NY (the “Company,” “TrustCo” or the “Bank”) is a savings and loan holding company headquartered in Glenville, New York. The Company is the largest financial services company headquartered in the Capital Region of New York State, and its principal subsidiary, Trustco Bank, operates 137 community banking offices and 144 Automatic Teller Machines throughout the Bank’s market areas. The Company serves 5 states and 28 counties with a broad range of community banking services. Financial Highlights (dollars in thousands, except per share data) Years ended December 31, Percent Change Income: Net interest income (Taxable Equivalent) $ % Net Income Per Share: Basic earnings Diluted earnings Tangible book value Average Balances: Assets Loans, net Deposits Shareholders' equity Financial Ratios: Return on average assets % Return on average equity ) Consolidated tier 1 capital to: Total average assets (leverage) Risk-adjusted assets Total capital to risk-adjusted assets Net loans charged off to average loans ) Allowance for loan losses to nonperforming loans x Efficiency ratio % ) Dividend Payout ratio Per Share information of common stock Tangible Range of Stock Basic Diluted Cash Book Price Earnings Earnings Dividend Value High Low First quarter $ Second quarter Third quarter Fourth quarter First quarter $ Second quarter Third quarter Fourth quarter Financial Highlights 1 President’s Message 3-4 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Average Balances, Yields and Net Interest Margins 15 Glossary of Terms 30-32 Management’s Report on Internal Control Over Financial Reporting 33 Reports of Independent Registered Public Accounting Firm 34 Consolidated Financial Statements and Notes 35 Branch Locations 80-83 Officers and Board of Directors 84-85 General Information 86 Share Price Information 87 – 88 TrustCo Mission Statement: TrustCo will be the low cost provider of high quality services to our customers in the communities we serve and return to our owners an above average return on their investment. President’s Message Dear Fellow Shareholders, 2011 was an excellent year for TrustCo.Net income grew 12.8% to $33.1 million compared to $29.3 million for 2010.We also completed an ambitious stock offering during the year, increasing our capital ratio to over 8%.We are proud of our accomplishments and look forward with optimism to 2012. This year will mark the ten year anniversary of our expansion plan.In 2002 we opened our first office outside the Capital Region, in Westchester County, New York.Trustco Bank now has offices in five states and over $4.2 billion in assets, and deposits in our new markets exceed $1 billion.Since the beginning of the expansion program, Trustco has opened 86 branch offices, more than doubling the size of our bank. While we will probably never have a year when we don’t open a new office, the pace of openings has slowed considerably.In 2010 we opened two offices, both in Florida, and during 2011 we opened just three offices, in Niskayuna and Glenmont in upstate New York and our Kingston office in Ulster County, New York. As we implemented our expansion program our goal has always been to achieve profitable growth.Our net income growth in 2011, and the fact that we were profitable throughout the turmoil of the last five years speaks to that focus.TrustCo had another solid year of balance sheet growth in 2011, with loans and deposits showing significant increases.Loans were up 7.0% to $2.5 billion and deposits grew by $182 million or 5.1%.We believe our success in growing customer relationships provides the basic building blocks that will drive profitable growth over the coming years. Our efficiency ratio was 49.15% for 2011 and continues to be considered world class.We look to improve this ratio further as we move through 2012.Expense control has always been a hallmark at TrustCo.Another important ratio is our return on average equity which finished the year at an impressive 11.04%. This is significant since we increased equity during 2011 and still were able to keep this ratio above 11.00%. 3 President’s Message (continued) This year we completed a major stock offering, enhancing our capital position to support additional growth and prepare for possible changes in regulatory capital requirements.We were able to raise $67.6 million which increased our capital position to over 8%.As of December 31, 2011 TrustCo’s dividend yield was 4.7% and during 2011 TrustCo paid out 67.71%of net income to shareholders in the form of cash dividends. We have recently changed the name of our Trust Department to Trustco Financial Services.This name change reflects the broad range of services that we have provided and will continue to provide to our customers.Our financial services staff welcomes a meeting with anyone interested in discussing their investment portfolio, financial planning and/or estate planning needs. Regulatory issues and changes continue to be something that we will be mindful of during 2012 and beyond.Our long term focus on traditional lending and conservative balance sheet management has allowed us to direct our efforts towards expanding our deposit and loan base.Growth in loans and deposits, and the customer relationships that they represent, is fundamental to the long term success of our Company. During 2012 we again received many awards and recognition from various news and rating organizations.We are proud of this third party recognition however we are ever mindful of the greater importance of continued profitability, financial strength and growth. · Top 100 banks in the country-Bank Director Magazine, 3rd quarter 2011 · 12th Nationally-ABA Journal, April 2011 · Top 20 Savings Banks in the Country, SNL Thrift Investor,July 2011 · Top 25 best Bank Nationally, American Banker Magazine,September 2011 There were a number of senior level promotions in 2011.We congratulate Kevin Curley, Thomas Poitras, Michael Pitnell, and Michelle Simmonds on their promotions. We are proud of all of our management team and we feel they have the experience and ability to continue to lead the Company for years to come. We are optimistic that 2012 will be another year of growth and sustained profitability for TrustCo, and on behalf of the Board of Directors and employees, we thank you for your support. Sincerely, /s/ Robert J. McCormick Robert J. McCormick President & Chief Executive Officer TrustCo Bank Corp NY 4 Management’s Discussion and Analysis of Financial Condition and Results of Operations The financial review which follows will focus on the factors affecting the financial condition and results of operations of TrustCo Bank Corp NY (“Company”, or “TrustCo”), during 2011 and, in summary form, the two preceding years. Unless otherwise indicated, net interest income and net interest margin are presented in this discussion on a taxable equivalent basis. Balances discussed are daily averages unless otherwise described. The consolidated financial statements and related notes and the quarterly reports to shareholders for 2011 should be read in conjunction with this review. Reclassifications are made where necessary to conform with the current year’s presentation. TrustCo made significant progress in 2011 despite continued softness in the economy and a generally difficult operating environment for banks.Among the key accomplishments for 2011 were: ● Net income was up 12.8% to $33.1 million in 2011 versus 2010; ● Loans and deposits, the basic building blocks needed to drive profit growth, showed solid gains.Average deposits and average loans were up $234 million and $103 million, respectively, for 2011 compared to the prior year; ● Net interest income increased by $7.4 million in 2011 compared to 2010, driven by the expansion of the balance sheet; ● Nonperforming assets declined during the year and the ratio of nonperforming assets to total assets improved to 1.27% at December 31, 2011 from 1.42% a year earlier; ● The efficiency ratio improved to a 49.15% for 2011, breaking below the 50% level for the first time since 2007, and; ● Shareholders’ equity was enhanced by $67.6 million of new capital raised in a sale of common stock during the year, strengthening already solid capital ratios and helping to position the Company for future growth. The Company was able to achieve these accomplishments, despite a continued weak economy and increased regulatory burden by executing its long term plan focused on traditional lending criteria and conservative balance sheet management.Success in achieving its goals, including the continued expansion of loans and deposits, along with tight control of operating expenses and manageable levels of nonperforming assets is fundamental to the long term success of the Company. Return on average equity was 11.04% in 2011 compared to 11.48% in 2010, while return on average assets was 0.81% in 2011 and 0.77% in 2010.Increased capital from the common stock offering led to the lower return on average equity for 2011. The operating environment during 2011 remained mixed. Financial markets showed gains in some segments, including the Dow Jones Industrial Average (up 5.5%), and most domestic fixed income securities, while other domestic equity indices were flat or down, including the S&P 500 (no change) and the Russell 2000 index (down 5.5%).United States Treasuries saw significant price gains as yields moved lower, with most other domestic fixed income securities seeing similar though less pronounced moves.Lower Treasury yields were prompted by money flows into this perceived safe haven, despite the economic and fiscal issues that the United States faces.Most overseas markets experienced downturns during 2011, with the European crisis in focus as the most important issue during the course of much of the year.Despite gains in some segments of the financial markets and some modest gains in some parts of the economy, the underlying economy of the United States continued to face many significant challenges.The economic recession that the United States endured technically ended in 2010 but key measures of the health of the economy remain at troubling levels and have failed to show significant progress.High unemployment levels and stagnant or declining real estate values are prime examples of the major issues that overhang the economy. Residential mortgage loans, particularly the higher risk types of products popular prior to the financial crisis, continue to be a source of significant concern, with high levels of delinquencies, defaults and foreclosures. One result of this has been a lengthening in the time between the initiation of foreclosure and the lender actually being able to resolve the problem loan. The number of bank failures declined to 92 during 2011 compared to 157 in 2010, but the number of troubled banks, as defined by the FDIC, remains high at over 800.In a broader sense, the unprecedented intervention by governments in markets and attempts to stimulate the economy have led to very large fiscal deficits for the United States and other nations, which we expect will have long term consequences. The sharp easing of monetary policy during 2007-2008 and some of the market interventions have yet to be unwound, while some of these programs have actually grown. Finally, the impact of regulatory changes that have been enacted has only partly been felt at this point, and we expect that these changes will continue to impact the banking industry going forward. 5 TrustCo’s long-term focus on traditional banking services has enabled the Company to avoid significant impact from asset quality problems and the Company’s strong liquidity and solid capital positions have allowed the Company to continue to conduct business in a manner consistent with past practice. TrustCo has not engaged in the types of high risk loans and investments that have led to the widely reported problems in the industry. A number of major competitors of the Company were severely impacted by these issues. While we continue to adhere to prudent underwriting standards, as a lender we may be adversely impacted by general economic weaknesses and by the downturn in the housing market in the areas we serve. Overview Overall, 2011 was marked by growth in the two key drivers of the Company’s long-term performance, deposits and loans. Deposits ended 2011 at $3.74 billion, an increase of $181.9 million or 5.1% from the prior year end, and the loan portfolio grew to a total of $2.52 billion, an increase of $166.0 million or 7.0% over the 2010 year-end balance. The increase in deposits and loans reflect the success the Company has had in attracting new customers to the Bank, both in new branch locations as well as in its established offices. Management believes that TrustCo’s success is predicated on providing core banking services to a wider number of customers. Growing the customer base should contribute to continued growth of loans and deposits, as well as net interest income and non-interest income. TrustCo recorded net income of $33.1 million or $0.389 of diluted earnings per share for the year ended December 31, 2011, compared to $29.3 million or $0.381 of diluted earnings per share for the year ended December 31, 2010. This represents an increase of 12.8% in net income between 2010 and 2011.The difference in growth rates between net income and earnings per share is due to additional shares outstanding, on average, in 2011 as the result of the company’s July offering of common shares. During 2011, the following had a significant effect on net income: ● an increase of $6.8 million in taxable equivalent net interest income compared to 2010, resulting from an increase in the average balance of interest earning assets of $302.8 million, an increase in interest bearing liabilities of $241.8 million and a decrease of 10 basis points (“bp”) in the net interest margin, ● a decrease in the provision for loan losses from $23.2 million in 2010 to $18.8 million in 2011, ● the recognition of net gains on securities transactions of $1.4 million in 2011 compared to net securities gains of $3.4 million recorded in 2010, ● a $1.8 million decline in FDIC and other insurance costs, and ● an increase of $4.7 million in income taxes from $14.6 million in 2010 to $19.3 million in 2011. TrustCo performed well in comparison to its peers with respect to a number of key performance ratios during 2011 and 2010, including: ● return on average equity of 11.04% for 2011 and 11.48% for 2010, compared to 7.44% in 2011 and 5.33% in 2010 for a peer group comprised of all publicly traded banks and thrifts tracked by SNL Financial with assets of $2 billion to $10 billion, ● return on average assets of 0.81% for 2011 and 0.77% for 2010, compared to the peer group levels of 0.83% in 2011 and 0.62 % in 2010, and ● an efficiency ratio of 49.15% for 2011 and 50.77% for 2010, compared to the peer group levels of 61.02% in 2011 and 59.94% in 2010. During 2011, TrustCo’s results were positively affected by the growth of low-cost core deposts. The low short-term rate environment prevailing throughout 2011 allowed the Company to reduce rates paid on its deposit products, particularly time deposits and money market accounts. A change in customer behavior also led to the shift of funds from higher yielding certificates of deposit accounts to lower yielding core accounts.This change may be due to customers’ desire to retain flexibility in case rates rise.This shift and the general decline in rates resulted in a lower cost of funds for the Company, which partly offset the diminished yields in its loans and securities portfolios and on its federal funds sold and other short term investments. The Company has traditionally maintained a high liquidity position, and taken a conservative stance in its investment portfolio through the use of relatively short term securities. The lower rate environment that prevailed during the year resulted in maturing and called securities being reinvested at lower yields. The Federal Reserve Bank’s (“FRB”) significant easing during 2007-2008 and other government attempts to restrain interest rates, along with the weak economy, were key drivers of the rate environment during 2011. The 2007-2008 easing included a particularly sharp reduction in the Federal Funds rate in 2008, from the 4.25% rate at the beginning of the year to a target range of between 0.00% to 0.25% by year end. That target range was in place throughout 2010 and 2011 and continues to be in place at this time. Recent statements from the FRB indicate that they expect the low rate environment to persist through the latter part of 2014.Rates, especially longer term rates generally trended down during 2011, with much of the decline in the second half of the year. The 10 year treasury yield, for example, began the year at 3.36%, peaked at 3.75% in February, fell to a low of 1.72% in September and ended the year at 1.89%.The slope of the yield curve, as measured by the difference in yield between the 10 year Treasury and the 1 Year Treasury, declined during the year, from a range of 3.00% to 3.44% through mid-May the year-end level of 1.77%.A more positive slope in this yield curve is generally beneficial for the Company’s earnings derived from its core mix of loans and deposits. 6 The decrease in the provision for loan losses from $23.2 million in 2010 to $18.8 million in 2011 positively affected net income. The decreasing provision reflects the net impact of a decrease in net charge-offs from $18.9 million in 2010 to $11.9 million in 2011, a modest decline in nonperforming assets, modestly positive changes in economic conditions and an increase in the size of the Company’s loan portfolio. TrustCo focuses on providing high quality service to the communities served by its branch-banking network. The financial results for the Company are influenced by economic events that affect those communities, as well as national economic trends, primarily interest rates, affecting the entire banking industry. TrustCo added two new branches in 2011, bringing the total to 135 at year-end. The Company remains focused on building its customer relationships, deposits and loans throughout its branch network, with a particular emphasis on the branches added during the major branch expansion that was completed in 2010.Although that specific expansion program is complete, the Company typically opens new offices each year, filling in or extending existing markets. The expansion program was established to expand the franchise to areas experiencing economic growth, specifically in central Florida and the downstate New York region. The Company has experienced significant growth in both new markets as measured by deposit balances, and to a lesser extent, by loan balances.All new branches have the same products and features found at other TrustCo locations. With a combination of competitive rates, excellent service and convenient locations, management believes that the new branches will attract deposit and loan customers and be a welcome addition to these communities. The branches opened since the expansion program began, including those opened in 2011, have continued to add to the Company’s customer base. As expected, some branches have grown more rapidly than others. Typically, new bank branches continue to grow for years after being opened. The expansion program has contributed significantly to the growth of both deposits and loans in recent years, as well as to non-interest income and non-interest expense. The higher costs are offset by net interest income earned on core loans and deposits generated by these branches, as well as associated non-interest income. The completion of the major expansion is expected to reduce the rate of growth in non-interest expenses. Revenue growth is expected to continue, as these branches typically continue to add new customers and increase penetration with existing customers over time. Asset/Liability Management In managing its balance sheet, TrustCo utilizes funding and capital sources within sound credit, investment, interest rate, and liquidity risk guidelines established by management and approved by the Board of Directors. Loans and securities (including Federal Funds sold and other short term investments) are the Company’s primary earning assets. Average interest earning assets were 97.6% of average total assets for 2011, compared to 97.2% for 2010. TrustCo, through its management of liabilities, attempts to provide stable and flexible sources of funding within established liquidity and interest rate risk guidelines. This is accomplished through core deposit banking products offered within the markets served by the Company. TrustCo does not actively seek to attract out-of-area deposits or so-called “hot money;” rather the Company focuses on core relationships with both depositors and borrowers. TrustCo’s objectives in managing its balance sheet are to limit the sensitivity of net interest income to actual or potential changes in interest rates and to enhance profitability through strategies that should provide sufficient reward for predicted and controlled risk. The Company is deliberate in its effort to maintain adequate liquidity under prevailing and projected economic conditions and to maintain an efficient and appropriate mix of core deposit relationships.Predicting the impact of changing rates on the Company’s net interest income and net market value of its balance sheet is complex and subject to a degree of uncertainty for a number of reasons.For example, in making a general assumption that rates will rise, a myriad of other assumptions regarding whether the slope of the yield curve remains the same or changes, whether the spreads of various loans, deposits and investments remain unchanged or widen or narrow and what changes occur in customer behavior all need to be made.The Company routinely models various rate changes and monitors basis changes that may be incorporated into that modeling. The Company relies on traditional banking investment instruments and its large base of core deposits to help in asset/liability management. TrustCo does not make subprime loans or purchase investments collateralized by subprime loans. A loan may be considered subprime for a number of reasons, but effectively subprime loans are loans where the certainty of repayment of principal and interest is lower than for a traditional prime loan due to the structure of the loan itself, the credit worthiness of the borrower, the underwriting standards of the lender or some combination of these. For instance, adjustable loans underwritten at initial low “teaser” rates instead of the fully indexed rate, loans with 100% loan to values and loans to borrowers with poor payment history would generally be classified as subprime. TrustCo underwrites its loan originations in a traditional manner, focusing on key factors that have proven to result in good credit decisions, rather than relying on automated systems or basing decisions primarily on one factor, such as a borrower’s credit score. 7 Interest Rates TrustCo competes with other financial service providers based upon many factors including quality of service, convenience of operations and rates paid on deposits and charged on loans. The absolute level of interest rates, changes in rates and customers’ expectations with respect to the direction of interest rates have a significant impact on the volume of loan and deposit originations in any particular year. Interest rates have a significant impact on the operations and financial results of all financial services companies. One of the most important interest rates used to control national economic policy is the “Federal Funds” rate. This is the interest rate utilized within the banking system for overnight borrowings for institutions with the highest credit rating. During 2007-2008 the FRB aggressively reduced the Federal Funds rate, including a decrease from 4.25% at the beginning of 2008 to a target range of 0.00% to 0.25% by the end of 2008. The target range has remained at that level ever since and statements by the FRB indicate that low rates are likely to remain in place through late 2014. As noted previously, the yield on longer term financial instruments, including the 10 year Treasury bond rate, generally trended down in the latter part of 2011. The yield on the 10 year Treasury declined by 186 basis points from the high of 3.75% in February to the year-end level of 1.89%.The rate on the 10 year Treasury bond and other long-term interest rates have a significant influence on the rates for new residential real estate loans. The FRB is also attempting to influence rates on mortgage loans by other means, including direct intervention in the mortgage-backed securities market, by purchasing these securities in an attempt to raise prices and reduce yields. These changes in interest rates have an effect on the Company relative to the interest income on loans, securities, and Federal Funds sold and other short term instruments as well as on interest expense on deposits and borrowings. Residential real estate loans and longer-term investments are most affected by the changes in longer term market interest rates such as the 10 year treasury. The Federal Funds sold portfolio and other short term investments are affected primarily by changes in the Federal Funds target rate. Deposit interest rates are most affected by short term market interest rates. Also, changes in interest rates have an effect on the recorded balance of the securities available for sale portfolio, which are recorded at fair value. Generally, as interest rates increase the fair value of the securities will decrease. Interest rates on new residential real estate loan originations are also influenced by the rates established by secondary market participants such as Freddie Mac and Fannie Mae. Because TrustCo is a portfolio lender and does not generally sell loans into the secondary market, the Company establishes rates that management determines are appropriate in light of the long-term nature of residential real estate loans while remaining competitive with the secondary market rates. Higher market rates also generally increase the value of retail deposits. The net effect of these interest rate changes is that the yields earned on both short term investments and longer term investments remained quite low for most of 2011, while loan yields and deposit costs, as noted, declined through most of the year. Earning Assets Average earning assets during 2011 were $3.99 billion, which was an increase of $302.8 million from the prior year. This increase was the result of growth in the average balance of net loans by $103.3 million, a $63.6 million decrease in held-to-maturity securities, a $167.1 million increase in securities available for sale, and a $96.1 million increase in Federal Funds sold and other short-term investments between year-end 2010 and 2011. The increase in the loan portfolio is primarily the result of an increase in real estate loans. This increase in real estate loans is a result of aggressive sales of this product throughout the TrustCo branch network, an effective marketing campaign, competitive rates and closing costs, and changes in competitive conditions. Total average assets were $4.09 billion for 2011 and $3.80 billion for 2010. The table “Mix of Average Earning Assets” shows how the mix of the earning assets has changed over the last three years. While the growth in earning assets is critical to improved profitability, changes in the mix also have a significant impact on income levels, as discussed below. 8 MIX OF AVERAGE EARNINGS ASSETS (dollars in thousands) Components of vs. vs. Total Earning Assets Loans, net $ % Trading securities: U.S. government sponsored enterprises - - - ) - - State and political subdivisions - - - ) - - - Total trading securities - - - ) - - Securities available for sale (1): U.S. Treasuries and agencies - - - ) - - - U.S. government sponsored enterprises State and political subdivisions ) ) Mortgage-backed securities and collateralized mortgage obligations ) Corporate bonds Other ) Total securities available for sale Held-to-maturity securities: U.S. government sponsored enterprises ) ) Mortgage-backed securities and collateralized mortgage obligations ) ) Corporate bonds ) ) Total held-to-maturity securities ) ) Federal funds sold and other short-term investments Total earning assets $ % (1) The average balances of securities available for sale are presented using amortized cost for these securities. Loans Average loans increased $103.3 million during 2011 to $2.42 billion. Interest income on the loan portfolio also increased to $129.3 million in 2011 from $128.2 million in 2010. The average yield declined 19 basis points to 5.33% in 2011 compared to 2010. LOAN PORTFOLIO (dollars in thousands) As of December 31, Amount Percent Amount Percent Amount Percent Commercial $ % $ % $ % Real estate - construction Real estate - mortgage Home equity lines of credit Installment loans Total loans % % % Less: Allowance for loan losses Net loans (1) $ $ $ Average Balances Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent Commercial $ % $ % $ % $ % $ % Real estate - construction Real estate - mortgage Home equity lines of credit Installment loans Total loans % Less: Allowance for loan losses Net loans (1) $ (1) Presented net of deferred direct loan origination fees and costs. 9 Through marketing, pricing and a customer-friendly service delivery network, TrustCo has attempted to distinguish itself from other mortgage lenders. The uniqueness of the loan products is highlighted by TrustCo in an effort to differentiate them from those of other lenders. Specifically, low closing costs, no escrow or private mortgage insurance and quick loan decisions were identified and marketed. The fact that the Company holds mortgages in its loan portfolio rather than selling them into secondary markets was also highlighted. The average balance of residential real estate loans was $1.76 billion in 2010 and $1.86 billion in 2011. Income on real estate loans increased to $103.3 million in 2011 from $101.6 million in 2010. The yield on the portfolio decreased from 5.75% for 2010 to 5.51% in 2011 due to changes in retail rates in the marketplace. Residential real estate loans at December 31, 2011 were $1.94 billion compared to $1.79 billion at year end 2010, an increase of $157.9 million. The vast majority of TrustCo’s real estate loans are secured by properties within the Bank’s market area. Average commercial loans of $242.3 million in 2011 decreased by $19.4 million from $261.6 million in 2010. The average yield on the commercial loan portfolio decreased to 5.77% for 2011 from 5.91% in 2010 as a result of declining market rates. This resulted in interest income on commercial loans of $14.3 million in 2011 and $15.5 million in 2010. TrustCo strives to maintain strong asset quality in all segments of its loan portfolio, especially commercial loans. Competition for commercial loans continues to be intense in the Bank’s market regions although the dislocations of recent years has resulted in some competitors exiting the business or scaling back their efforts. The Bank competes with large money center and regional banks as well as with smaller locally based banks and thrifts and other financial services companies. TrustCo’s commercial lending activities are focused on balancing the Company’s commitment to meeting the credit needs of businesses in its market areas with the necessity of managing its credit risk. In accordance with these goals, the Company has consistently emphasized the origination of loans within its market area. The portfolio contains no foreign loans, nor does it contain any significant concentrations of credit to any single borrower or industry. The Capital Region commercial loan portfolio reflects the diversity of businesses found in the market area, including light manufacturing, retail, service, and real estate related business. Commercial loans made in the downstate New York market area and in the central Florida market area also reflect the businesses in those areas, with a focus on real estate. Market conditions in the central Florida market area improved during 2011, but remained difficult. While that has had an impact on all lenders in the area, the impact on TrustCo has been mitigated by the limited size of the Company’s portfolio in that market and by adherence to strong underwriting criteria. TrustCo has a strong position in the home equity credit line product in its Capital Region market area. TrustCo was one of the first financial institutions in the area to market and originate this product, and, management believes, has developed significant expertise with respect to its risks and rewards. During 2011, the average balance of home equity credit lines was $299.0 million, an increase from $285.4 million in 2010. The home equity credit line product has developed into a significant business line for most financial services companies. Trustco Bank competes with both regional and national concerns for these lines of credit and faces stiff competition with respect to interest rates, closing costs, and customer service for these loans. TrustCo continuously reviews changes made by competitors with respect to the home equity credit line product and adjusts its offerings to remain competitive. The average yield was virtually unchanged: 3.72% for 2011 and 3.66% in 2010. This is consistent with its prime rate index which has remained at 3.25% since December 16, 2008. This resulted in interest income on home equity credit lines of $11.1 million in 2011, compared to $10.4 million in 2010. MATURITIES AND SENSITIVITIES OF LOANS TO CHANGE IN INTEREST RATES (dollars in thousands) December 31, 2011 After 1 Year In 1 Year But Within After or Less 5 Years 5 Years Total Commercial $ Real estate construction - - Total Predetermined rates Floating rates - - Total $ The average balance of net installment loans decreased to $3.6 million in 2011 from $4.2 million in 2010. The yield on installment loans increased to 16.23% in 2011 from 15.03% in 2010, resulting in interest income of $588 thousand for 2011 and $633 thousand for 2010. 10 INVESTMENT SECURITIES (dollars in thousands) As of December 31, Amortized Fair Amortized Fair Amortized Fair Cost Value Cost Value Cost Value Securities available for sale: U. S. government sponsored enterprises State and political subdivisions Mortgage backed securities and collateralized mortgage obligations Corporate bonds Other Total debt securities available for sale Equity securities Total securities available for sale Held to maturity securities: U. S. government sponsored enterprises - - Mortgage backed securities and collateralized mortgage obligations Corporate bonds Total held to maturity securities Total investment securities $ Securities available for sale: The portfolio of securities available for sale is designed to provide a stable source of interest income and liquidity. The portfolio is also managed by the Company to take advantage of changes in interest rates. This portfolio has increased in recent years as it provides the Company with greater flexibility in the current unusually low interest rate environment. The securities available for sale portfolio is managed under a policy detailing the types, duration, and interest rates acceptable in the portfolio. Mortgage backed securities and collateralized mortgage obligations held in the portfolio include only pass-throughs issued by United States Government agencies or sponsored enterprises. The designation of “available for sale” is made at the time of purchase, based upon management’s intent and ability to hold the securities for an indefinite period of time. These securities are available for sale in response to changes in market interest rates, related changes in prepayment risk, needs for liquidity, or changes in the availability of and yield on alternative investments.At December 31, 2011 some securities in this portfolio had fair values that were less than the amortized cost due to changes in interest rates and market conditions and not related to the credit condition of the issuers. At December 31, 2011, the Company does not intend to sell, and it is not likely that the Company will be required to sell these securities before market recovery. Accordingly, at December 31, 2011 the Company does not consider any of the unrealized losses to be other than temporary. At December 31, 2011, securities available for sale amounted to $917.7 million at fair value, compared to $891.6 million at year end 2010. For 2011, the average balance of securities available for sale was $954.4 million with an average yield of 2.52%, compared to an average balance in 2010 of $787.3 million with an average yield of 3.30%. The taxable equivalent income earned on the securities portfolio in 2011 was $24.1 million, compared to $26.0 million earned in 2010. Securities available for sale are recorded at their fair value, with any unrealized gains or losses, net of taxes, recognized as a component of shareholders’ equity. Average balances of securities available for sale are stated at amortized cost. At December 31, 2011, the fair value of TrustCo’s portfolio of securities available for sale carried unrealized gains of approximately $4.7 million and unrealized losses of approximately $6.4 million.At December 31, 2010, the fair value of the company’s portfolio of securities available for sale carried unrealized gains of approximately $3.0 million and unrealized losses of approximately $12.3 million. Held to Maturity Securities: At December 31, 2011 the Company held $216.3 million of held to maturity securities, compared to $191.7 million at December 31, 2010.For 2011, the average balance of held to maturity securities was $181.6 million, compared to $245.2 million in 2010.Cash flow from this portfolio has partly been used to increase holdings in Federal Funds and other short term investments and in securities available for sale in order to maintain flexibility in the current interest rate environment.The average yield on held to maturity securities increased from 3.63% in 2010 to 4.13% in 2011 as the mix within the portfolio changed.Interest income on held to maturity securities declined from $8.9 million in 2010 to $7.5 million in 2011, reflecting the decline in average balances, which more than offset the improved yields. Higher yields were due to the effect of lower yielding securities that were called or matured in 2011 and reinvestment in slightly higher yielding securities.Held to maturity securities are recorded at amortized cost. The fair value of these securities as of December 31, 2011 was $224.4 million. The designation of “held to maturity” is made at the time of purchase, based upon management’s intent and ability to hold the securities until final maturity. At December 31, 2011, the Company has the intent and ability to hold these securities until maturity. 11 Securities Gains & Losses: During 2011, TrustCo recognized approximately $1.4 million of net gains from securities transactions, compared to net gains of $3.4 million in 2010. TrustCo has not invested in any exotic investment products such as interest rate swaps, forward placement contracts, or other instruments commonly referred to as derivatives. In addition, the Company has not invested in securities backed by subprime mortgages or in collateralized debt obligations (CDOs). By actively managing a portfolio of high quality securities, TrustCo can meet the objectives of asset/liability management and liquidity, while at the same time producing a reasonably predictable earnings stream. The following table represents debt securities portfolios distributed by maturity. SECURITIES PORTFOLIO MATURITY DISTRIBUTION AND YIELD (dollars in thousands) As of December 31, 2011 Maturing: After 1 After 5 Within But Within But Within After 1 Year 5 Years 10 Years 10 Years Total Securities available for sale: U. S. government sponsored enterprises Amortized cost $ - Fair Value - Weighted average yield % - State and political subdivisions Amortized cost $ 62 Fair Value 62 Weighted average yield % Mortgage-backed securities and collateralized mortgage obligations Amortized cost $ - Fair Value - Weighted average yield % - Corporate bonds Amortized cost $ - Fair Value - Weighted average yield % - Other Amortized cost - - - Fair Value - - - Weighted average yield -
